Title: To Thomas Jefferson from Robert Morris, 11 June 1781
From: Morris, Robert
To: Jefferson, Thomas


        
          Sir
          Philadepa. June 11th 1781
        
        No doubt you have seen in the Publick Papers, the plan of Establishing a National Bank, the necessity of which every body sees that allow themselves the least time for reflection on the present State of Public Credit. All the Publick Bodies in America, have more or less lost the Confidence of the World as to Money Matters, by trying Projects and applying Expedients to stop a Course of depreciation which Original errors had fixed too deep to Admit of any radical Cure. It is in vain to think of carrying on War any longer, by means of such Depreciating Medium and at same time an Efficient circulation of Paper that Cannot depreciate is Absolutely Necessary to Anticipate the Revenues of America. A National Bank is not only the most Certain but will prove the Most Usefull and Oeconomical Mode of doing so. It is therefore of the Utmost Importance that this first Essay, confined as it is in point of Capital, should be brought into Action with the greatest Expedition. I am sensible that Plans of Publick Utility however Promising and pleasing they may be on their first Appearance soon grow languid unless it be the Particular Business of some Man or set of Men to Urge them forward. This may be said to be my Duty in the present instance but I cannot be every where. I must apply for Support to Gentlemen of your Character and Zeal for the service of their Country requesting in the most Earnest Manner you will urge your Friends and Fellow Citizens to become Proprietors of this Bank Stock. Every Subscriber will find his Own Interest benefitted, in proportion to the Capital he deposits. And I dare say few will find the Other parts of their Fortunes to yield them so large or so certain an income as the Stock they have in the Bank. And at the same time they will have the Satisfaction to be Consider’d for Ever as promoters of an Institution, which has been found beneficial to other Countries, and inevitably must be so in the highest degree to this. An institution that most probably will Continue as long as the United States, and that will probably become as usefull to Commerce and Agriculture in the days of Peace as it must to Government during the War.
        The Capital proposed is but small when the Extent and Riches of the United States are Considered, but when put in Motion, the Benefits flowing from it will be so perceptible that all difficulty about Encreasing the Capital will vanish, And we shall only have to Appeal to the interest of Mankind, which in most Cases will do  more than Patriotism, but there have been and will Continue to be instances where Interest have been Sacrificed to Patriotism And in that belief, I ask you to devote some of your time to Promote this infant Plan which as it gathers Strength may in the end prove the means of saving the Liberties, Lives and property of the Virtuous part of America. My good Opinion of you is an excuse for Giving you this interuption. I am Sir Your Most Obedt. Servt.,
        
          Robt Morris
        
      